MEMORANDUM***
Josafat Perez-Rojas, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s denial of his application for cancellation of removal. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We review de novo claims of ineffective assistance of counsel. Dearinger ex rel Volkova v. Reno, 232 F.3d 1042, 1044-45 (9th Cir.2000). We dismiss in part and grant in part the petition for review.
We lack jurisdiction to' review exceptional and extremely unusual hardship determinations arising from applications for cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
The BIA erred in denying Perez-Rojas’s motion to remand based on ineffective assistance of counsel because Perez-Rojas demonstrated that former counsel’s failure to introduce documents regarding the education and health system in Mexico caused him to experience prejudice. See Castillo-Perez v. INS, 212 F.3d 518, 527 n. 12 (9th Cir.2000) (noting that prejudice is demonstrated when petitioner shows that inadequate performance of counsel “may have” affected the outcome of the proceedings).
*527PETITION FOR REVIEW DISMISSED in part; GRANTED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.